                                UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA



                                Plaintiff(s),      APPLICATION FOR
         v.                                        ADMISSION OF ATTORNEY
                                                   PRO HAC VICE
                                                   (CIVIL LOCAL RULE 11-3)

                                Defendant(s).


    I,                                       , an active member in good standing of the bar of
                              , hereby respectfully apply for admission to practice pro hac vice in the
Northern District of California representing:                                              in the
above-entitled action. My local co-counsel in this case is __________________________________, an
attorney who is a member of the bar of this Court in good standing and who maintains an office
within the State of California.
  MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:




  MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:

  MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:


   I am an active member in good standing of a United States Court or of the highest court of
another State or the District of Columbia, as indicated above; my bar number is:              .
    A true and correct copy of a certificate of good standing or equivalent official document from said
bar is attached to this application.
   I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
    I declare under penalty of perjury that the foregoing is true and correct.

 Dated:
                                                                           APPLICANT


                                ORDER GRANTING APPLICATION
                          FOR ADMISSION OF ATTORNEY PRO HAC VICE
    IT IS HEREBY ORDERED THAT the application of                                            is granted,
subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
designated in the application will constitute notice to the party.

Dated:
                                                      UNITED STATES DISTRICT/MAGISTRATE JUDGE

PRO HAC VICE APPLICATION & ORDER                                                                 October 2012
